Appellate Case: 22-5008     Document: 010110677604        Date Filed: 04/29/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            April 29, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  DAWUD CANAAN STURRUP
  GABRIEL,

        Plaintiff - Appellant,

  v.                                                           No. 22-5008
                                                   (D.C. No. 4:21-CV-00529-GKF-JFJ)
  MELTON TRUCK LINES,                                          (N.D. Okla.)

        Defendant - Appellee.

  –––––––––––––––––––––––––––––––––––

  DAWUD CANAAN STURRUP
  GABRIEL,

        Plaintiff - Appellant,

  v.                                                           No. 22-5009
                                                   (D.C. No. 4:22-CV-00021-GKF-JFJ)
  MELTON TRUCK LINES,                                          (N.D. Okla.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the party’s request for a decision on the brief without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). These cases are therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-5008    Document: 010110677604       Date Filed: 04/29/2022       Page: 2



                          _________________________________

       Plaintiff Dawud C.S. Gabriel, proceeding pro se, appeals the district court’s

 orders dismissing two of his disability-discrimination cases as duplicative of an

 earlier-filed case against the same defendant that remains pending. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

       On November 16, 2021, Mr. Gabriel filed a complaint in the United States

 District Court for the Northern District of Oklahoma against defendant Melton Truck

 Lines (Melton). On December 9, 2021, and January 14, 2022, he initiated two more

 suits against Melton in the same court. In each case Mr. Gabriel asserted one

 disparate-treatment claim under the Americans with Disabilities Act, claiming that in

 2020, Melton, his employer, discriminated against him because of his attention

 deficit hyperactivity disorder.

       The three complaints, each some 200 pages long, are substantially identical

 except for a few pages where Mr. Gabriel alleges different instances of

 discriminatory conduct: The original complaint alleges that in May 2020 Melton

 instructed an employee to misrepresent when Mr. Gabriel could attend new-hire

 training, thereby delaying the start of his employment; the next complaint alleges that

 on August 26, 2020, a Melton supervisor made a derogatory statement to try to cause

 Mr. Gabriel to resign; and the third complaint alleged that in July 2020 Melton failed

 to reimburse Mr. Gabriel for transportation expenses that he incurred in attending his

 new-hire training.



                                            2
Appellate Case: 22-5008     Document: 010110677604          Date Filed: 04/29/2022     Page: 3



        On January 19, 2022, the district court issued orders directing Mr. Gabriel to

 show cause why his later-filed cases should not be dismissed as duplicative. After he

 filed responses, the district court dismissed the cases, reasoning that “all three

 complaints assert the same claim—disability discrimination in violation of 42 U.S.C.

 § 12112(a)—against the same defendant based on the same disability in the course of

 the same employment relationship.” R. (22-5008), Vol. I at 208; R. (22-5009), Vol. I

 at 329. The dismissals were without prejudice to allow Mr. Gabriel the opportunity to

 amend the complaint in his first-filed case. Mr. Gabriel appeals both dismissals,

 arguing that the cases were not duplicative and that the district judge should have

 recused.

        The district court dismissed Mr. Gabriel’s later-filed cases by applying the rule

 against claim-splitting, which “requires a plaintiff to assert all of its causes of action

 arising from a common set of facts in one lawsuit.” Katz v. Gerardi, 655 F.3d 1212,

 1217 (10th Cir. 2011). “[T]he test for claim splitting is . . . whether the first suit,

 assuming it were final, would preclude the second suit.” Id. at 1218. We review a

 district court’s dismissal for claim-splitting for abuse of discretion. See id. at 1217.

        A second suit is precluded by a prior final judgment on the merits if two

 conditions are satisfied: “identity of parties or privies in the two suits” and “identity

 of the cause of action in both suits.” Lenox MacLaren Surgical Corp. v. Medtronic,

 Inc., 847 F.3d 1221, 1239 (10th Cir. 2017) (internal quotation marks omitted). Here,

 there is no dispute that the parties are the same in each suit. And we conclude that the

 causes of action are identical as well. “Suits involve the same claim (or cause of

                                              3
Appellate Case: 22-5008     Document: 010110677604         Date Filed: 04/29/2022     Page: 4



 action) when they arise from the same transaction or involve a common nucleus of

 operative facts.” Lucky Brand Dungarees, Inc. v. Marcel Fashion Grp., Inc., 140 S.

 Ct. 1589, 1595 (2020) (brackets, citations, and internal quotation marks omitted). We

 have held that “all claims arising from the same employment relationship constitute

 the same transaction or series of transactions for claim preclusion purposes,” Wilkes

 v. Wyo. Dep’t of Emp. Div. of Lab. Standards, 314 F.3d 501, 504 (10th Cir. 2002)

 (internal quotation marks omitted), at least when all the facts underlying the later-

 filed suits “were in existence at the time the first suit was filed,” Mitchell v. City of

 Moore, 218 F.3d 1190, 1202 (10th Cir. 2000). That is the situation here since the

 three complaints all alleged discriminatory acts arising from Mr. Gabriel’s

 employment relationship with Melton in 2020, before all three complaints were filed.

 The district court did not abuse its discretion in dismissing the later suits as

 duplicative.

        We also reject the argument that the district judge lacked impartiality and

 should have recused himself. Mr. Gabriel bases his argument on rulings by the

 district judge. But “adverse rulings cannot in themselves form the appropriate

 grounds for disqualification.” United States v. Wells, 873 F.3d 1241, 1252 (10th Cir.

 2017) (internal quotation marks omitted).




                                              4
Appellate Case: 22-5008   Document: 010110677604     Date Filed: 04/29/2022   Page: 5



       The judgments of the district court are AFFIRMED. All pending motions are

 DENIED as moot.


                                         Entered for the Court


                                         Harris L Hartz
                                         Circuit Judge




                                        5